IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
BRUCE UNDERHILL,

              Petitioner,

v.                                                     Case No. 5D16-4447

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed February 10, 2017

Petition for Belated Appeal,
A Case of Original Jurisdiction.

Bruce Underhill, Crawfordville, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee,   and,    Kaylee Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the December 17, 2014,

judgment and sentence in Case No. 2012-CF-009721, in the Circuit Court in and for

Orange County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


SAWAYA and EVANDER, JJ., and JACOBUS, B.W., Senior Judge, concur.